Dismissed and Memorandum Opinion filed January 8, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-01018-CV

         NGAN BAO-NGUYEN LE A/K/A DILLION LE, Appellant
                                        V.
                            MINDY TRAN, Appellee

                   On Appeal from the 113th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-11626

              MEMORANDUM                         OPINION
      According to information provided to this court, this appeal is from a
judgment signed July 25, 2012. The clerk’s record was due November 22, 2012,
but it was not filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.

      On December 4, 2012, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b). Appellant
has not provided this court with proof of payment for the record, and the clerk’s
record has not been filed.

      The appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Frost, Christopher, and Jamison.




                                         2